Exhibit 10.26

 

 

 

[g19571lai001.gif]

General

Harley-Davidson, Inc.

Notice of Award of Restricted Stock Units
and Restricted Stock Unit Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

«Fname» «M»«Lname»

 

Award Number:

«Grant_»

«Address1»

 

Plan:

2004 Incentive Stock Plan

«Address2»

 

ID:

«ID»

«Address3»

 

 

«City», «St» «Zip»

 

 

«CO»

 

 

 

 

Effective     /    /200    (the “Grant Date”), you have been granted Restricted
Stock Units with respect to «Shares» shares of Common Stock of Harley-Davidson,
Inc. (“HDI” and, together with its Subsidiaries, the “Company”).  This grant is
made under the HDI’s 2004 Incentive Stock Plan, as amended (the “Plan”).

 

All of the Restricted Stock Units will become fully unrestricted (or “vest”) on
the fourth anniversary of the Grant Date, subject to accelerated vesting and
forfeiture as discussed below and in Exhibit A. You may not sell, transfer or
otherwise convey an interest in or pledge any of your Restricted Stock Units.

 

As soon as practicable following the date on which the Restricted Stock Units
vest, the Company will make a cash payment to you in your local currency using
the spot rate on the vesting date, less applicable withholding, equal to the
product obtained by multiplying the Fair Market Value of a share of Common Stock
of HDI on the vesting date by the number of Restricted Stock Units that have
become vested on such date.

 

The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Unit Agreement including
Exhibit A.  Additional provisions regarding your Restricted Stock Units and
definitions of capitalized terms used and not defined in this Restricted Stock
Unit Agreement can be found in the Plan. Without limitation, “Committee” means
the Human Resources Committee of the Board or its delegate in accordance with
the Plan.

 

 

 

HARLEY-DAVIDSON, INC. and Subsidiaries

 

 

 

[g19571lai002.gif]

 

 

 

 

Vice President and Treasurer

 

 

 

Date

 

 

Time:

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Restricted Stock Unit Agreement

 

Termination of Employment:  If your employment with the Company and its
Affiliates is terminated for any reason other than death, Disability or
Qualified Retirement (as defined below), then you will forfeit any Restricted
Stock Units that are not vested as of the date your employment is terminated. 
If you cease to be employed by the Company and its Affiliates by reason of
death, Disability or Qualified Retirement, then, effective immediately prior to
the time of cessation of employment, a portion of the unvested Restricted Stock
Units will vest such that the total number of Restricted Stock Units that are
vested after giving effect to such vesting will be equal to the original number
of Restricted Stock Units subject to this Restricted Stock Unit Agreement
multiplied by a fraction the numerator of which is the number of Months
(counting a partial Month as a full Month) from the Grant Date until the date
your employment is terminated by reason of death, Disability or Qualified
Retirement, and the denominator of which is 48 months, and you will forfeit the
remaining Restricted Stock Units that are not vested. For purposes of this
Agreement, a “Month” shall mean the period that begins on the first calendar day
after the Grant Date, or the anniversary of the Grant Date that occurs in each
calendar month, and ends on the anniversary of the Grant Date that occurs in the
following calendar month.

 

“Qualified Retirement” shall mean termination of employment from the Company and
its Affiliates, for reasons other than death, Disability, Cause (determined as
described below) or accepting other full-time employment, (a) on or after age
sixty-two (62), (b) on or after age fifty-five (55) if you have completed five
(5) years of service with the Company and its Affiliates at the time of such
termination or (c) with the consent of the Committee, under other circumstances.
“Cause” shall be determined by the Company in its discretion though you will
have the right to appeal the Company’s decision to the Committee if you do so in
writing within sixty (60) days after receiving notice of termination for Cause
from the Company.  If you fail to appeal such decision within sixty (60) days,
the Company’s determination shall be final.  If you timely file a written appeal
with the Committee, the Committee’s decisions shall be final and binding.

 

Accelerated Vesting: If the average of the percentage payouts under the
Reference STIPs for the two full calendar years prior to the second anniversary
of the Grant Date (including the calendar year in which the Grant Date occurs)
is equal to or greater than 100%, then 50% of the Restricted Stock Units
(excluding any forfeited Shares) will vest on the second anniversary of the
Grant Date.  “Reference STIPs” means the terms of the Short-Term Incentive Plan
of the Company or any of its Affiliates applicable to the class or classes of
employees of which you were a part during the two full calendar years prior to
the second anniversary of the Grant Date, and the average of the percentage
payouts will be calculated by weighting each percentage payout that relates to
the period during which you were a part of a class of employees based on the
time in each year that you were a part of that class of employees.

 

[over]

 

2

--------------------------------------------------------------------------------


 

Voting Rights and Dividends:  You are not entitled to exercise any voting rights
with respect to the Common Stock of HDI underlying your Restricted Stock Units.
You will receive a cash payment equivalent to any dividends and other
distributions paid with respect to the Common Stock of HDI underlying your
Restricted Stock Units (reduced for any tax withholding due), so long as the
applicable record date occurs before you forfeit such Restricted Stock Units,
which will be paid in your local currency using the spot rate on the date the
dividend or other distribution is paid to shareholders.  If, however, any
dividends or distributions with respect to the Common Stock of HDI underlying
your Restricted Stock Units are paid in Shares rather than cash, you will be
credited with additional Restricted Stock Units equal to the number of shares
that you would have received had your Restricted Stock Units been actual Shares,
and such Restricted Stock Units will be subject to the same risk of forfeiture
and other terms of this Restricted Stock Unit Agreement as are the Restricted
Stock Units that are granted contemporaneously with this Restricted Stock Unit
Agreement.  Any amounts due to you under this provision shall be paid to you, in
cash, no later than the end of the calendar year in which the dividend or other
distribution is paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders; provided that
in the case of any distribution with respect to which you are credited with
additional Restricted Stock Units that are subject to a risk of forfeiture,
distribution shall be made at the same time as are distributed the Restricted
Stock Units that are granted contemporaneously with this Restricted Stock Unit
Agreement.

 

Tax Withholding:  To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units or your receipt of payments in respect of
Restricted Stock Units results in income to you for federal or local taxes, the
Company has the right and authority to deduct or withhold from any compensation
it would pay to you (including payments in respect of Restricted Stock Units) an
amount, and/or to treat you as having surrendered vested Restricted Stock Units
having a value, sufficient to satisfy its withholding obligations.  In its
discretion, the Company may require you to deliver to the Company or to such
other person as the Company may designate at the time the Company is obligated
to withhold taxes that arise from such receipt or vesting, as the case may be,
such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations.

 

Rejection/Acceptance:  You may return this Restricted Stock Unit Agreement to
the Company (in care of the Vice President and Treasurer of HDI) within thirty
(30) days after the Grant Date, and by doing so you will forfeit any rights
under this Restricted Stock Unit Agreement  If you choose to retain this
Restricted Stock Unit Agreement beyond that date, then you accept the terms of
this Award, acknowledge these tax implications and agree and consent to all
amendments to the Plan and the Harley-Davidson, Inc. 1995 Stock Option Plan
through the Grant Date as they apply to this Award and any prior awards to you
of any kind under such plans.

 

3

--------------------------------------------------------------------------------